UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF NEW YORK
JOHN FRISBIE, Individually and on
Behalf of All Other Persons Similarly
‘Situated,

 

 

Plaintiff,
DECISION & ORDER
Vv. L7-cv-6270-FPG-JWF

TOP LINE RESTAURANT, INC., et al.,
Defendants.

 

Currently before the Court is plaintiffs’ renewed motion for
conditional class certification (Docket # 61). The Court heard
oral argument on June 11, 2019, and rendered an oral decision. For
the reasons stated on the record, plaintiffs’ renewed motion for
conditional class certification (Docket ff 61) is granted.

The parties shall meet and confer and submit to the Court a
joint proposed notice to the class no later than June 25, 2019.

“As discussed on the record, the statute of limitations is .
equitably tolled as of August 22, 2018, the date on which the
initial motion for conditional class certification was filed, to

the date of this Order. See McGlone v. Contract Callers, Inc.,

 

867 F. Supp. 2d 438, 445 (S.D.N.¥. 2012) {exercising its
discretion, the court determined that “the statute of limitations
will be tolled as of the date of the filing of this motion”).

30 ORDERED.

JONATHAN W. FELDMAN
Dated: June 11, 2019 nited States Magistrate Judge

 

Rochester, New York
